internal_revenue_service cc psi 1-cor-110973-00 number info release date july uilc we are responding to correspondence submitted on your behalf by requesting relief in order to establish date as the effective date for your s_corporation re-election the information submitted explains that the taxpayer wishes to re-elect s_corporation status within the 5-year prohibited period under sec_1362 but that it had change in ownership although we are unable to respond to to your request as submitted this letter provides useful information relating to your request generally to request such relief taxpayers must request a private_letter_ruling from the national_office the procedures for requesting a private_letter_ruling are set out in revproc_2000_1 copy enclosed in addition revproc_2000_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee please refer your request to our office by adding the following to the address attn cc corp p o box ben franklin station washington dc direct to cc p si room please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2000_1
